On February 22, 1996, this court permanently disbarred respondent, John Overman, a.k.a. John Laurence Overman, Attorney Registration No. 0044025, and ordered him to immediately cease and desist the practice of law in Ohio, surrender his Certificate of Admission and attorney registration card, file an affidavit of compliance and pay board costs in the amount of $9,119.62. On May 23,1996, this court ordered respondent to show cause why he should not be held in contempt for failure to comply with the court’s order of February 22, 1996. On June 6, 1996, movant, Disciplinary Counsel, *1402filed a motion for an order to show cause and an order to appear, and on August 7, 1996, this court granted the motion and ordered respondent to show cause in writing, by August 27, 1996, why he should not be held in contempt. Respondent did not respond and on September 25, 1996, this court found respondent in contempt and ordered him to appear in person before this court at 9:00 a.m. on October 8,1996. Respondent failed to appear as ordered. On December 26,1996, this court ordered that warrants be issued for the arrest of respondent to the Sheriffs of Montgomery and Butler Counties, and to the sheriffs of such other counties as the contemnor may frequent. On January 10, 1997, warrants for the arrest of respondent were issued to the Sheriffs of Montgomery, Butler and Hamilton Counties.
Respondent was arrested by and is now in the custody of the Sheriff of Hamilton County, and an appearance bond in the amount of $1,000 was set by the Hamilton County Common Pleas Court, conditioned upon respondent’s appearance before this court to answer the contempt charge against him. On February 5, 1997, this court ordered that respondent appear in person before this court on February 18,1997, at 9:00 a.m.
WHEREAS, it has now come to the attention of the court that respondent has failed to post bond,
IT IS ORDERED by this court, sua sponte, effective February 13,1997, that a warrant authorizing the Sheriff of Franklin County to take custody of John Overman be issued; that the Sheriff of Hamilton County transport John Overman to and release him to the custody of the Sheriff of Franklin County; that the Sheriff of Franklin County take custody of John Overman; and, that the Sheriff of Franklin County bring John Overman before this court on February 18, 1997, at 11:30 a.m. to answer the contempt charge against him.
IT IS FURTHER ORDERED, sua sponte, effective February 13, 1997, that service of this order shall be made on respondent by the Sheriff of Hamilton County.